Dismissed; Opinion Filed September 8, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00283-CV

                ANTHONY HOGG, Appellant
                             V.
 EVEREST WINDSOR, L.P. D/B/A WINDSOR STATION APARTMENTS,
                           Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00588-D

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck
      Although directed to file his brief no later than August 10, 2020 and cautioned

that failure to do so would result in dismissal of the appeal without further notice,

appellant has failed to file his brief. See TEX. R. APP. P. 38.8(a)(1). Accordingly,

we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
200283F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ANTHONY HOGG, Appellant                      On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-20-00283-CV          V.               Trial Court Cause No. CC-20-00588-
                                             D.
EVEREST WINDSOR, L.P. D/B/A                  Opinion delivered by Justice
WINDSOR STATION                              Schenck, Justices Osborne and
APARTMENTS, Appellee                         Partida-Kipness participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 8th day of September, 2020.




                                       –2–